1. A doctor of medicine had a life-insurance policy which contained a provision for the payment of total-disability benefits. On January 1, 1927, he furnished the company with proof that he was totally disabled. At the time he became totally disabled he was earning net $700 to $800 per month. The insurance company waived the premiums and began the monthly payments of total-disability benefits, according to the provisions of the policy, and continuously paid them through February, 1942, after which time the company refused to make further payments, on the ground that the plaintiff had recovered to such an extent that he was no longer totally disabled within the meaning of the policy. At the *Page 455 
time the company refused to make further payments the insured was earning $75 per month as chairman of the board of county commissioners, and $60 per month as a member of the city council. There was expert opinion evidence by doctors from which the jury might have found either that the insured was or was not totally disabled at the time the insurance company refused to continue to pay the total-disability benefits.
(a) In order for the insurance company to be justified in refusing to continue the total-disability payments by merely showing that the insured had engaged in the other employments as chairman of the board of county commissioners and as a member of the city council, it must appear: (1) that he never became physically able to (nor did he) resume his work as a doctor of medicine; (2) that he engaged in employments which were to him desirable and as he might be fairly expected to follow in view of his station, circumstances, and mental and physical capabilities; (3) and that the employment produced a like remuneration or approximated the same livelihood. Irrespective of whether the first two elements appeared from the evidence, the jury were authorized to find that the third did not; and it being necessary that the proof show all three of these essentials, the finding that the insured was entitled to the total disability benefits in question was authorized.
2. The recovery of a penalty and attorney's fees against the insurance company was unauthorized.
3. The verdict for the principal sum sued for being authorized, and the general and special grounds of the motion for new trial, which are dealt with in the opinion, showing no reversible error except as to the recovery of a penalty and attorney's fees, the judgment for the plaintiff is affirmed on the condition that these erroneous items be written off.
      DECIDED DECEMBER 4, 1943. REHEARING DENIED DECEMBER 20, 1943.
This was a suit on an insurance policy for total-disability benefits by Dr. Henry A. Barron against the Mutual Life Insurance Company of New York. The policy provided that upon the insured (before reaching the age of 60 years) furnishing the company with proof that he was totally and permanently disabled as provided in said policy, the company would: (1) waive each premium as it thereafter became due during such disability; and (2) pay to the insured monthly benefits of $50 per month for the first 60 months of said disability, $75 per month for the second 60 months of said disability, and thereafter $100 per month during the remaining life of said insured, so long as said disability continued. The insured furnished the company proof that he was *Page 456 
totally disabled on January 1, 1927. The company waived the premiums, and began the payment of total-disability benefits according to the provisions of the policy, and paid the same continuously until after the February, 1942, payment had been made, when it refused to make further payments.
The rule as to total disability stated in Cato v. AEtnaLife Insurance Co., 164 Ga. 392 (138 S.E. 787), and explained in Metropolitan Life Insurance Co. v. Johnson, 194 Ga. 138
(20 S.E.2d 761), is that so long as the insured has capacity to perform any substantial part of his duties, he is not totally disabled. "Total disability is inability to do substantially all of the material acts necessary to the transaction of the insured's occupation, in substantially his customary and usual manner. Total disability does not mean absolute physical inability to work at one's occupation, or to pursue some occupation for wages or gain; but it exists if the injury or disease of the insured is such that common care and prudence require him to desist, and he does in fact desist, from transacting his business. In such circumstances, total disability exists." Cato v. AEtna Life Insurance Co., supra. The rule stated in the Cato case involved only one occupation, that of a weaver, and that was the occupation at which the claimant in that case was working at the time the disability occurred. More than one occupation is involved in the instant case, to wit: doctor of medicine, chairman of the board of county commissioners, and city councilman. The occupation in which the claimant here was engaged at the time of his total disability (January 1, 1927) was that of a doctor of medicine. His net earnings were $700 to $800 per month. On a showing made by the claimant, in accordance with a provision of the policy, the company waived the premiums, and paid total-disability benefits up to and including the month of February, 1942, after which it discontinued paying on the ground that the plaintiff had recovered to such an extent that he was no longer totally disabled within the provisions of the policy. The question here is, what is the rule where the claimant has recovered from his disability to a named extent, but has not resumed the practice of medicine, the employment in which he was engaged at the time of the occurrence of the total disability. In Keith v. Chicago, B.  Q. R. Co. (82 Neb. 12, 116 N.W. 957, 130 Am. St. R. 655, 23 L.R.A. (N.S.) 352), it is said: "If an injured member of the relief department recovers *Page 457 
to the extent that he is no longer disabled in the performance of the work contemplated or similar work, — that is, employment equally as desirable and remunerative, — then the obligation of the defendant to pay disability benefits ceases." In PrudentialInsurance Company v. South, 179 Ga. 653, 658 (177 S.E. 499, 98 A.L.R. 781), the Supreme Court speaking through Mr. Justice Bell stated: "The expressions `any occupation' and `any work' were thus converted into words of concrete signification, and should be construed to mean the ordinary employment of the particular person insured, or such other employment, if any, approximating the same livelihood, as the insured might fairly be expected to follow, in view of his station, circumstances, and physical and mental capabilities." While the writer has read a number of foreign cases on this point, the rule in the South
case, just quoted, appears to him to be the most helpful statement of the law of total disability as it applies to the facts of the instant case; for the explanation in the South
case of what some decisions call "similar employment," is clearer to the writer than in the other cases read. And when we apply the rule quoted from the South case to the instant case, where different kinds of occupations are involved, in order for the insurance company to be justified in refusing to continue the total-disability payments, by merely showing that the insured is engaged in the other occupations, it must appear: (1) that he never became physically able to (nor did he) resume his work as a doctor of medicine; (2) that he engaged in employments which were to him desirable, and as he might be fairly expected to follow in view of his station, circumstances, and mental and physical capabilities; (3) and that the employment produced a like remuneration or approximated the same livelihood. Under the circumstances of this case, it was necessary that the proof show all three of these essentials. The defendant contended that it refused to make total-disability payments after February, 1942, on the ground that after investigation it learned that the insured was not totally and permanently disabled within the policy definition. After verdict, that view of the evidence which is most favorable to the plaintiff must be taken, for every presumption and every inference is in favor of the verdict. The evidence, when so construed, authorized a finding that in 1927 the insured made claim for total-disability benefits, which were paid until February, 1942; that during the period for which the discontinued *Page 458 
benefits were sued for, he was chairman of the board of county commissioners of Upson County, and had been re-elected for another term of three years; that he had an office in the court-house, and went there almost every day; that he was performing the duties of chairman of the board of commissioners satisfactorily, and received a salary of $75 per month for his services; that during the period in question, he was also a member of the city council, mayor pro tem, and chairman of the street committee of Thomaston; that he was also performing the duties of those offices satisfactorily and received a salary of $60 per month for his services; and that he was serving on other committees of the city council of Thomaston. The insured testified in part: "I was born on August 4, 1889. I was a practicing physician before I became disabled. I practiced in this county from 1913 to 1927. I did a general practice, a little of everything that a doctor does, and was on duty from 12 to 15 hours a day on up to 24 hours a day. I made an average of seven or eight hundred dollars net a month before I became disabled. I overworked myself and became disabled. . . I made proofs of my disability to the Mutual Life Insurance Company of New York, and they recognized my disability and began to pay me in 1927. They paid me to February 1942, and then they stopped the payments. . . I am a very nervous man. I only get about three or four hours sleep at night. I rest some during the day when I feel bad, that is, I lie down, but I don't sleep during the day time. . . I am very weak to what I was. I can not sleep if I exert myself at all. I stopped the practice of medicine about Christmas time, 1926. I made an average of seven or eight hundred dollars per month. None of my duties connected with the city or county require any physical exertion. My duties do not require me to do anything at any particular time. None of my duties prevent me from resting at any time during the day if I desire to do so. The reason I get up in the night and come up town in my car is because I wake up and can not sleep, and I get tired of lying in bed. The amounts he asked me about that I got from the city and the county is my gross salary. I do not have to do anything at any particular time. If I don't feel like it I don't have to go to the office, and I can absent myself from the city council for the next five weeks if I want to. I do not supervise and oversee the hands in my capacity as street chairman, or as chairman *Page 459 
of the street committee. I tell Chief Rogers, the chief of police, what to do and he has charge of the street hands. If you were to report to me that the street you live on was in need of repairs, the only exertion I would have, would be to pick up the telephone and call Chief Rogers. I could do all of that sitting at home or in bed. If I had a report from somebody living out in the county as to any road, I could attend to it by sitting in a chair at my home and telephoning the camp, and have it fixed that same day. I would not know whether it was fixed right or not if I went out there, because I am not an engineer, and I do not supervise the actual work. The warden does most of the riding that is required of the county commissioners. The other two commissioners do a great deal of riding over the county, looking after the county's affairs." Notwithstanding the conflicting evidence, particularly that of the doctor's, the jury were authorized to find, that at the time the insurance company ceased paying the disability benefits, the claimant was totally disabled according to the provisions of the insurance policy, under the rules stated in the Cato and the South cases. Irrespective of whether the insurance company proved the first two essentials stated above, it failed to prove the third, to wit: that the employment produced a like remuneration or approximated the same livelihood. The jury were authorized to find from the evidence as a whole that at the time of the disability, the claimant was making $700 to $800 net per month, as a doctor of medicine, and that at the time the company ceased paying the compensation benefits, the insured, as a member of the board of county commissioners and as a member of the city council, was making only $135 per month, which was less than one-fifth of the remuneration he was receiving at the time of the disability. Under the rules in force in this State, as announced in theCato and South cases, the verdict finding that the insured was totally disabled as alleged was authorized.
2. Under the foregoing ruling the following charge, to wit: "The words `total disability' mean inability to do substantially or practically all of the material acts necessary to the transaction of the insured's business, or his occupation, or whatever line he is following, and in the customary and usual manner," is not reversible error, because "it in effect instructs the jury that recovery should be had even though his disability is only partial and not total. It instructs the jury that recovery should be had unless the insured is *Page 460 
able to follow his usual occupation, regardless of whether or not any other occupation is open to him." This charge, if error, is not reversible error as against the plaintiff in error, the complaining party. The charge did not limit "whatever line he is following" to one approximating the same livelihood. Thus, under the South case, supra, the error, if any, was favorable to the defendant, as it in effect instructed the jury that, if the insured was then following any line of endeavor, he would not be totally disabled unless he was unable to do substantially or practically all the material acts necessary to the transaction of said line of work or endeavor. Under this charge the jury was in effect instructed that if the insured was following the line of selling pencils "in the customary and usual manner," he could not be totally and permanently disabled.
3. There are other exceptions in the record but we think that the foregoing rulings cover all exceptions made.
4. The term "bad faith," as used in the Code, § 56-706, is not the equivalent of actual fraud, but means any frivolous or unfounded refusal in law, or in fact, to comply with the requisition of the policyholder to pay according to the terms of his contract and the conditions imposed by statute. CottonStates Life Ins. Co. v. Edwards, 74 Ga. 220 (4). We do not think the evidence authorized a finding in the instant case that the insurance company's refusal to pay was in "bad faith."
5. As the verdict against the insurance company was authorized by the evidence, and no material error was committed which affected the plaintiff's right to recover, the judgment is affirmed on condition that the plaintiff write off the sums recovered as a penalty and attorney's fees; otherwise the judgment is reversed.
Judgment affirmed on condition. Gardner, J., concurs.Broyles, C. J., dissents.
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 467